MEMORANDUM **
Mangalajeyanathan Rajkumar, a native and citizen of Sri Lanka, petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000), and deny the petition for review.
The BIA correctly concluded that the news articles Rajkumar submitted with his motion to reopen were not sufficient to establish a material change in conditions in Sri Lanka that would warrant reopening the proceedings to allow him to further pursue his asylum claim. See Nagoulko v. INS, 383 F.3d 1012, 1016 (9th Cir.2003) (alien must adduce “credible, direct, and specific evidence” to demonstrate a reasonable fear of future persecution). Accordingly, the BIA did not abuse its discretion by denying the motion to reopen. See Singh, 213 F.3d at 1052 (no abuse of discretion where BIA’s decision is not arbitrary, irrational or contrary to law).
Rajkumar did not file a timely petition for review from the BIA’s March 2003 order summarily affirming the decision of the Immigration Judge (“U”) denying his asylum application. Accordingly, we lack jurisdiction to review the IJ’s conclusion that the government rebutted the presumption that Rajkumar had a well-founded fear of persecution upon his return to Sri Lanka, and the IJ’s denial of asylum on humanitarian grounds. See Martinez-Ser*950rano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.